t c memo united_states tax_court early robertson jr petitioner v commissioner of internal revenue respondent docket no 10113-02l filed date in a collection proceeding r issued a notice_of_determination with respect to p’s through taxable years after p petitioned this court for review r filed a motion for summary_judgment held r’s motion for summary_judgment will be granted as to and p received a notice_of_deficiency for those years and has not raised any material issues regarding an abuse_of_discretion by r held further r’s motion for summary_judgment will be denied as to p is entitled to challenge his self-reported liabilities for that year and has raised a question of material fact with respect thereto held further r’s motion for summary_judgment will be granted as to and p has not raised any material issues of fact with respect to his underlying liabilities for those years or with respect to any abuse_of_discretion by r early robertson jr pro_se marshall r jones and robert w west for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions s under sec_6330 of the internal_revenue_code the issue for decision is whether respondent may proceed with collection action as so determined background on date respondent issued to petitioner a notice_of_deficiency for the and taxable years the notice reflected deficiencies of dollar_figure and dollar_figure in petitioner’s income taxes for and respectively petitioner did not file a petition with the court contesting this deficiency_notice thereafter on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with respect to unpaid tax liabilitie sec_1 unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure for years through the total amount due for the years was shown as dollar_figure on date respondent received from petitioner a timely form request for a collection_due_process_hearing a hearing was conducted by telephone on date following the hearing on date respondent issued to petitioner the notice_of_determination concerning collection action s under sec_6330 sustaining the proposed levy the notice summarized the determination as follows we have determined that the proposed levy is appropriate we considered the liability issues you raised for tax years and and determined that the liability should not be decreased we did not consider the liability issues you raised for tax years and because you received the statutory_notice_of_deficiency for those years an attachment to the notice then expanded on the foregoing summary under the heading relevant issues presented by the taxpayer you have raised a liability issue regarding a dependency_exemption head_of_household filing_status and the earned_income_credit these liability issues for years and could not be discussed at the hearing because you received the statutory_notice_of_deficiency you failed to invoke the jurisdiction of the u s tax_court and the tax for and was properly assessed we did consider the liability issues you raised for tax years as part of the collection_due_process_hearing however you failed to provide any documentation to show that you were entitled to claim a dependent head_of_household filing_status and the earned_income_credit therefore your liabilities for these years were not decreased no other issues were raised at the hearing on date the court filed as an imperfect petition a document received from petitioner therein petitioner stated his desire to file a petition for the tax period of to because my dependent was not on the tax form petitioner at that time resided in andalusia alabama subsequently on date petitioner filed an amended petition expressing disagreement for the years to on the following grounds i did not file proper information during these years i have enclosed information that should correct the filing procedure for those years attached to the petition was a certified copy of an order dated date from the circuit_court of covington county alabama the order recited that the child tangie l robertson born date has been living with the father since date and on the basis of that change_of circumstances granted petitioner custody of the child and modified petitioner’s child_support_obligations these obligations continued to require monthly payments for two other children this court takes judicial_notice of the date order see fed r evid 87_tc_1016 respondent answered the amended petition and thereafter on date filed the subject motion for summary_judgment a hearing was held on date and the motion was taken under advisement discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i general rules--collection actions sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 ii contentions of the parties although less than entirely clear petitioner’s petition and amended petition appear to contest respondent’s collection determination on the basis of a challenge to his underlying liabilities for some or all of the years from to the pleadings filed suggest that petitioner believes he is entitled to an additional dependent_exemption deduction and head_of_household filing_status conversely neither of these documents seems to raise issues related to spousal defenses collection alternatives or other challenges to the appropriateness of the collection action at the hearing on respondent’s motion petitioner did raise an installment_agreement and dollar_figure payments thereon totaling dollar_figure all of which were applied to his tax_year respondent’s motion seeks summary_judgment with respect to the to period covered in the notice_of_determination as pertains to that period the motion is premised on two principal considerations each of which addresses petitioner’s attempts to dispute his underlying tax_liabilities first respondent maintains that because petitioner received a notice_of_deficiency for and he is precluded from challenging his underlying liabilities as to those years second it is respondent’s position that petitioner may not challenge his underlying liabilities for and because the assessments for those years correspond to amounts self-reported by petitioner on his respective returns iii analysis a and 1996--challenges to underlying liability as previously indicated sec_6330 precludes challenges to the underlying tax_liability where the taxpayer received a statutory_notice_of_deficiency respondent issued to petitioner on date a notice_of_deficiency with respect to and nothing in respondent’s records indicates that petitioner did not receive the notice additionally while petitioner testified at the hearing on respondent’s motion that he did not remember anything about the notice_of_deficiency off the top of his head he at no time claimed that he failed to receive the notice he also confirmed that the address shown on the notice was correct and remains his current location we conclude that petitioner received the statutory notice for and and as result is precluded from challenging his underlying tax_liabilities for those years in this action a remedy provided the statute_of_limitations remains open is to pay the liabilities and file a refund claim and if necessary a refund_suit b and 1999--challenges to underlying liability as set forth above sec_6330 permits challenges to underlying liability where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability with respect to the through years respondent concedes that petitioner was not issued a notice_of_deficiency however respondent contends that the otherwise have an opportunity to dispute language of sec_6330 should not be interpreted to permit taxpayers to challenge self- reported liabilities in conjunction with collection proceedings subsequent to the hearing in the instant matter the court issued its opinion in montgomery v commissioner t c ___ the taxpayers in that case claimed that they had erred in computing the tax shown on their original return id at ___ slip op pincite in denying a motion for summary_judgment filed by the commissioner we held that sec_6330 permits petitioners to challenge the existence or amount of the tax_liability reported on their original income_tax return because they have not received a notice_of_deficiency for and they have not otherwise had an opportunity to dispute the tax_liability in question id consistent with montgomery v commissioner supra we conclude here that petitioner is not precluded by sec_6330 from challenging his underlying liability with respect to the through years in opposing respondent’s motion for summary_judgment petitioner testified at the hearing as follows the court all right well mr robertson as i understand it you’re saying you believe you were entitled to a dependency_deduction for your daughter beginning sometime in ‘93 that you didn’t claim on your tax_return mr robertson that was when i went to court and got custody of her i should have filed her yes sir i should have filed her but i didn’t the court okay mr robertson i had just went through a divorce and i wasn’t doing that right the court and that continued through ‘99 is that what you said mr robertson i never put her on she went all the way through school and finished school and she went about a year or something in nursing i never did put her on the court so you believe this condition existed in ‘93 mr robertson she was when i had gotten her i think she stayed with me until she finished school and then she went to nursing school and then she might have left about when she left my house and got her an apartment and bought her a car i think she moved along there somewhere the court so she was how old when you got her mr robertson yes sir the court and you think she moved out when she was mr robertson i think that’s about right the court so if you added four years--if you took and subtracted that leaves four years that she lived in your house is that correct mr robertson that’s correct the court all right so if we took the year and added four years to it then you would say you got her in december ‘93 was that what you said mr robertson december ‘93 was when it was filed in the courthouse the court so at most that would be like maybe ‘93 but ‘94 ‘95 ‘96 and ‘97 but ‘98 and ‘99 she wouldn’t have lived in your house any more is that-- mr robertson that’s true through the foregoing colloquy petitioner has raised a question of material fact with respect to his entitlement to a dependent_exemption deduction for his daughter for as well as to other potential correlative changes such as head_of_household filing_status see sec_2 accordingly we will deny respondent’s motion for summary_judgment as it relates to at the same time as regards and petitioner appears to have conceded that the criteria for such a deduction would not have been met he thus has failed properly to oppose respondent’s motion for summary_judgment for and at least insofar as the issue of underlying liability is concerned c and 1999--abuse of discretion in light of our conclusions above regarding challenges to the underlying liability disposition of the remainder of respondent’s motion rests on whether petitioner has for on the basis of the limited factual record available to the court there may be merit to these contentions or raised material issues pertaining to any of those matters enumerated in sec_6330 and subject_to review for abuse_of_discretion these items include spousal defenses collection alternatives and other valid challenges to the appropriateness of the collection action id the record does not reflect that petitioner has at any time pursued a spousal defense as to collection alternatives there was some discussion at the hearing on respondent’s motion concerning a series of dollar_figure payments made by petitioner at some time between and a review of transcripts of petitioner’s accounts revealed that these payments had been properly credited and petitioner did not suggest that he had proposed or was currently seeking an installment_agreement or other collection alternative to satisfy his outstanding liabilities for the period before us nor is there any indication that petitioner has otherwise challenged the appropriateness of the collection action within the meaning of sec_6330 given that matters not properly raised or preserved in collection proceedings are typically deemed conceded see rule b 118_tc_488 117_tc_183 114_tc_176 we conclude that petitioner has not advanced any issues of material fact with regard to whether respondent’s determination to proceed with collection for and was an abuse_of_discretion we therefore shall deny respondent’s motion with respect to and grant summary_judgment with respect to and to reflect the foregoing an appropriate order will be issued granting in part and denying in part respondent’s motion for summary_judgment
